 



EXHIBIT 10.8
KEFLEX PRODUCTS TRANSITION AGREEMENT
     This KEFLEX PRODUCTS TRANSITION AGREEMENT (this “Agreement”) is made as of
November 7, 2007 between KEF PHARMACEUTICALS, INC., a Delaware corporation
(“Kef”) and MIDDLEBROOK PHARMACEUTICALS, INC., a Delaware corporation
(“MiddleBrook”).
Background Statement
     Kef and MiddleBrook are parties to an Asset Purchase Agreement, dated as of
the date of this Agreement (the “Purchase Agreement”), and the Related
Agreements (as defined in the Purchase Agreement), pursuant to which Kef will
acquire from MiddleBrook assets relating to certain Cephalexin antibiotic
products marketed under the name KEFLEX. Pursuant to a separate Consignment
Agreement, dated as of the date of this Agreement (the “Consignment Agreement”),
MiddleBrook will hold on consignment Kef’s entire inventory of finished Keflex
Products and sell such Keflex Products in the ordinary course of MiddleBrook’s
business. Some of the Keflex Products to be held and sold by MiddleBrook
pursuant to the Consignment Agreement will be manufactured for MiddleBrook
pursuant to a Manufacturing Agreement between MiddleBrook and Ceph International
Corp. (“Ceph”), amended September 5, 2005. Upon the termination of the
Consignment Agreement, it will be necessary for Kef to thereafter manufacture,
distribute and sell the Keflex Products. This Agreement sets forth the agreement
of the parties regarding the transition of the manufacture, distribution and
sale of Keflex Products from MiddleBrook to Kef in the event of such
termination.
Statement of Agreement
     1. Definitions.
     (a) Terms defined in the Purchase Agreement shall have the same meaning
when used herein.
     (b) The following terms shall have the meanings set forth below.
     “Chargeback Date” means the last day of the first full month following the
Transition Date.
     “Chargebacks” has the meaning set forth in Section 4.
     “Consignment Agreement” has the meaning set forth in the Background
Statement.
     “Contingent Manufacturing Assignment Agreement” has the meaning set forth
in Section 2(b).
     “Keflex Products” means all dosage forms, formulations, strengths and
package sizes and types of any cephalexin antibiotic products that may be
marketed now or in the future under the NDA.

 



--------------------------------------------------------------------------------



 



     “Lex Asset Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of the date hereof, between MiddleBrook and Lex Pharmaceuticals, Inc.
     “NDA” means the approved new drug applications number 50-405 and 50-406,
including all supplements and amendments thereto.
     “Party” means either MiddleBrook or Kef and “Parties” means both
MiddleBrook and Kef.
     “Purchase Agreement” has the meaning set forth in the Background Statement.
     “Transition Date” means the date on which the Consignment Agreement
terminates.
     2. Transfer of Responsibilities, Product and Books and Records. Upon the
Transition Date, MiddleBrook shall take the actions described in this Section 2.
     (a) Consigned Merchandise. As of the Transition Date, MiddleBrook shall
cease all sales and shipments of Consigned Merchandise (as defined in the
Consignment Agreement) and shall deliver to Kef any outstanding orders for
Keflex Products. Within five (5) days after the Transition Date, MiddleBrook
shall dispatch all Keflex Products for delivery to Kef at such destination(s),
and in accordance with such freight instructions, as Kef may have specified in
writing not less than five (5) days prior to the date of dispatch. Kef shall pay
the freight costs for shipping the Keflex Products to Kef.
     (b) Assignment of Manufacturing Agreement. As of and after the Transition
Date, MiddleBrook shall take such actions and execute and deliver such documents
as may be necessary to carry out the terms and provisions of the Contingent
Manufacturing Assignment Agreement, which is attached as Exhibit F to the Lex
Asset Purchase Agreement.
     (c) Keflex Records. As of and after the Transition Date, MiddleBrook shall
transfer (i) all records of MiddleBrook relating to the Keflex Products
including all historical sales records and (ii) a complete and accurate copy of
all Technical Data Embodiments within the scope of Section 2.1(a)(i) and, if the
Patent License (as defined in the Purchase Agreement) has been executed by
MiddleBrook and Kef, the Technical Data Embodiments in Section 2.1(a)(ii) of the
Lex Asset Purchase Agreement. Kef shall pay the freight costs for shipping such
records to Kef. MiddleBrook may retain copies of those records that MiddleBrook
is required to maintain by any Legal Requirement or requires for the auditing of
its financial statements.
     (d) Product Labeling. As of and after the Transition Date, MiddleBrook
shall grant to Kef the right to receive, market and sell Keflex Products that
have been manufactured on or before the Transition Date and bearing a label with
MiddleBrook’s name, provided such Keflex Products are sold in unaltered form in
compliance with all Regulatory Obligations before their respective expiration
dates.
     3. Products Returns. MiddleBrook shall be responsible for making any
refunds relating to returns of Keflex Products sold by MiddleBrook prior to the
Transition Date and shall deliver to Kef any Keflex Products physically returned
to MiddleBrook. Kef shall be responsible for all returns of Keflex Products sold
by Kef after the Transition Date. With respect to any

2



--------------------------------------------------------------------------------



 



batch of Keflex Products sold both before and after the Transition Date, the
financial responsibility for returns shall be allocated between the Parties in
proportion to their respective sales of each SKU sold both before and after the
Transition Date.
     4. Chargebacks and Rebates. MiddleBrook shall be responsible for and shall
pay all chargebacks and rebates related to sales of Keflex Products under
arrangements of MiddleBrook with Governmental Authorities (“Chargebacks”) that
are first submitted on or before the Chargeback Date, and Kef shall be
responsible for and pay all Chargebacks that are first submitted after the
Chargeback Date.
     5. Indemnification; Insurance.
     (a) Indemnification by MiddleBrook. MiddleBrook shall defend, indemnify and
hold harmless Kef from and against all liabilities, losses, obligations, claims,
judgments, awards, relief, settlements, costs and expenses (including costs of
any product recall and reasonable attorneys’ fees, experts’ fees, investigation
costs and other expenses of litigation) which Kef, its members, managers,
directors, officers, employees and representatives may suffer or incur arising
out of MiddleBrook’s use, manufacture, marketing, advertising or sale of Keflex
Products.
     (b) Indemnification by Kef. Kef shall defend, indemnify and hold harmless
MiddleBrook from and against all liabilities, losses, obligations, claims,
judgments, awards, relief, settlements, costs and expenses (including costs of
any product recall and reasonable attorneys’ fees, experts’ fees, investigation
costs and other expenses of litigation) which MiddleBrook, its directors,
officers, employees and representatives may suffer or incur arising out of Kef’s
use, manufacture, marketing, advertising or sale of Keflex Products after the
Transition Date.
     (c) Insurance. For a period of five (5) years following the Transition
Date, MiddleBrook shall maintain general liability insurance under customary
pharmaceutical industry forms and endorsements, providing product liability and
contractual liability coverage, with per occurrence limits of not less than
$10,000,000. MiddleBrook shall cause the insurer(s) issuing such policy(ies) to
provide Kef with certificates of insurance evidencing the existence of such
insurance, which certificates shall provide that the insurer will notify Kef not
less than thirty (30) days prior to any expiration, non-renewal, cancellation,
reduction in limits or exhaustion of limits of such insurance.
     6. General Provisions.
     (a) Amendment; Waiver. This Agreement, including any schedules and exhibits
hereto, may be amended, modified or supplemented only by an agreement in writing
signed by the Parties. No course of dealing between the Parties or failure by a
Party to exercise any right or remedy hereunder shall constitute an amendment to
this Agreement or a waiver of any other right or remedy or the later exercise of
any right or remedy.
     (b) Force Majeure. No Party shall be responsible to any other Party for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereof if such delay or nonperformance is caused by
fire, flood, accident, act of God or of the

3



--------------------------------------------------------------------------------



 



government or any country or of any state or local government, or of the public
enemy of either, or by cause unavoidable or beyond the control of such Party. In
such event, the Party affected shall use commercially reasonable efforts to
resume performance of its obligations.
     (c) Headings. The section headings of this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement in any way. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns.
     (d) Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be (i) delivered by hand, (ii) sent by
facsimile transmission or (iii) sent by a nationally recognized overnight
delivery service, charges prepaid, to the address set forth below (or such other
address for a Party as shall be specified by like notice):

     
If to MiddleBrook, to:
  MiddleBrook Pharmaceuticals, Inc.
 
  20425 Seneca Meadows Parkway
 
  Germantown, Maryland 20876

  Attention: Edward M. Rudnic, Ph.D.

  Facsimile: (301) 944-6700  
Copy to:
  Dewey & LeBoeuf LLP
 
  1301 Avenue of the Americas
 
  New York, New York 10019

  Attention: Frederick W. Kanner, Esq.

  Facsimile: (212) 259-6333  
If to Kef, to:
  Kef Pharmaceuticals, Inc.
 
  780 3rd Avenue, 37th Floor
 
  New York, New York 10017
 
  Attention: James E. Flynn
 
  Facsimile:
 
   
Copy to:
  Robinson, Bradshaw & Hinson, P.A.
 
  101 North Tryon Street, Suite 1900
 
  Charlotte, North Carolina 28246
 
  Attention: David J. Clark
 
  Facsimile: (704) 373-3990

     Each such notice or other communication shall be deemed to have been duly
given and to be effective if (A) delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day, (B) sent by facsimile transmission, immediately upon
confirmation that such transmission has been successfully transmitted on a
Business Day before or during normal business hours and, if otherwise, on the
Business Day following such confirmation, or (C) sent by a nationally recognized
overnight delivery service, on the day of delivery by such service or, if not a
Business Day, on the first Business Day after delivery. Notices and other
communications sent via facsimile must be

4



--------------------------------------------------------------------------------



 



followed by notice delivered by hand or by overnight delivery service as set
forth herein within five (5) Business Days.
     (e) Assignment; No Third Party Rights. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns. This Agreement may not be
assigned by MiddleBrook without the prior written consent of Kef, which consent
Kef may withhold or grant in its sole discretion. Notwithstanding the preceding
sentence, after the purchase of all of the capital stock of Kef by MiddleBrook,
MiddleBrook may assign this Agreement along with its entire business. Kef may
assign this Agreement to any Person who receives an assignment of Kef’s interest
in the Purchase Agreement or the Related Agreements. This Agreement and its
provisions are for the sole benefit of the Parties and their successors and
permitted assigns and shall not give any other Person any legal or equitable
right, remedy or claim.
     (f) Governing Law; Venue. The execution, interpretation and performance of
this Agreement, and any disputes with respect to the transactions contemplated
by this Agreement, including any fraud claims, shall be governed by the internal
laws and judicial decisions of the State of New York, without regard to
principles of conflicts of laws.
     (g) Severability. If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either Party of the
practical benefits intended to be conferred by this Agreement. Notwithstanding
the foregoing, any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable, and the determination that any
provision of this Agreement is invalid, illegal or unenforceable as applied to
particular circumstances shall not affect the application of such provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable.
     (h) Construction. Each Party acknowledges that it and its attorneys have
been given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.
     (i) Related Agreement. This Agreement including the Purchase Agreement and
Related Agreements, appendices, schedules and exhibits thereto, are intended to
be construed as parts of a group of related transactions and shall be construed
accordingly.
     (j) Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed on
signature pages exchanged by facsimile, in which event each Party shall promptly
deliver to the others such number of original executed copies as the other Party
may reasonably request.

5



--------------------------------------------------------------------------------



 



     (k) No Joint Venture. The relationship between the Parties hereto is that
of independent contractors. Such Parties are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no
relationship other than as independent contracting parties. Neither Party shall
have the power to bind or to obligate the other in any manner.
[Signatures are on the following page.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have cause this Keflex Products
Transition Agreement to be executed by their duly authorized representatives as
of the date first above written.

                  KEF PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Peter W. Steelman    
 
                Name: Peter W. Steelman
        Title: President    
 
                MIDDLEBROOK PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Edward M. Rudnic    
 
                Name: Edward M. Rudnic, Ph.D.         Title: President and Chief
Executive Officer    

 